      Case 1:18-cv-04476-LJL-SLC Document 227 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                                Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
         against
                                                                            ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of Plaintiffs’ Letter-Motions at ECF Nos. 223 and 224 concerning

outstanding discovery. The Court will discuss these motions at the conference scheduled for

Wednesday, November 18, 2020 and Defendants need not respond until the Court sets a briefing

schedule.




Dated:             New York, New York
                   November 17, 2020                        SO ORDERED
